TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2015



                                      NO. 03-14-00711-CV


                                    Sam C. Odom, Appellant

                                                 v.

                                   DP Centex, Ltd., Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
      DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 29, 2014. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal with prejudice. The appellant shall pay all costs relating to this appeal, both in this Court

and the court below.